NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT


CHARLES R. TAYLOR and CONNIE                  )
D. TAYLOR,                                    )
                                              )
             Appellants,                      )
                                              )
v.                                            )         Case No. 2D18-633
                                              )
U.S. BANK NATIONAL ASSOCIATION                )
AS TRUSTEE FOR BANC OF                        )
AMERICA FUNDING 2008-FT1 TRUST                )
MORTGAGE PASS-THROUGH                         )
CERTIFICATES SERIES 2008-FT1;                 )
BANK OF AMERICA, N.A.; ANY AND                )
ALL UNKNOWN PARTIES CLAIMING                  )
BY, THROUGH, UNDER, AND                       )
AGAINST THE HEREIN NAMED                      )
INDIVIDUAL DEFENDANT(S) WHO                   )
ARE NOT KNOWN TO BE DEAD OR                   )
ALIVE, WHETHER SAID UNKNOWN                   )
PARTIES MAY CLAIM AN INTEREST                 )
AS SPOUSES, HEIRS, DEVISEES,                  )
GRANTEES, OR OTHER CLAIMANTS,                 )
                                              )
             Appellees.                       )
                                              )
                                              )

Opinion filed December 19, 2018.

Appeal from the Circuit Court for Charlotte
County; Lisa S. Porter, Judge.

Gregg Horowitz, Sarasota, for Appellant.

Nancy M. Wallace of Akerman LLP,
Tallahassee; William P. Heller of Akerman
LLP, Fort Lauderdale; Celia C. Falzone of
Akerman LLP, Jacksonville; and David A.
Karp of Akerman LLP, Tampa, for Appellee
U.S. Bank National Association as Trustee
For Banc of America Funding 2008-FT1
Trust Mortgage Pass-Through Certificates
Series 2008-FT1.

No appearance for the remaining Appellees.


PER CURIAM.


            Affirmed.


VILLANTI, MORRIS, and BLACK, JJ., Concur.




                                       -2-